Name: Council Regulation (EC) No 2764/98 of 17 December 1998 fixing, for the 1999 fishing year, the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3759/92
 Type: Regulation
 Subject Matter: fisheries;  prices;  foodstuff;  marketing
 Date Published: nan

 EN Official Journal of the European Communities 22. 12. 98L 346/6 COUNCIL REGULATION (EC) No 2764/98 of 17 December 1998 fixing, for the 1999 fishing year, the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3759/92 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products (1), and in particular Article 9(3) thereof, Having regard to the proposal from the Commission, Whereas Article 9(1) of Regulation (EEC) No 3759/92 provides for a guide price to be fixed annually for each of the products or groups of products listed in Annex II to that Regulation; Whereas, according to the data available at present concerning prices for the products in question and the criteria laid down in Article 9(2) of that Regulation, these prices should be increased, maintained or decreased according to the species for the 1999 fishing year, HAS ADOPTED THIS REGULATION: Article 1 The guide prices for the fishing year from 1 January to 31 December 1999 for the products listed in Annex II to Regulation (EEC) No 3759/92 and the commercial cat- egories to which they relate shall be fixed as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1998. For the Council The President W. MOLTERER (1) OJ L 388, 31. 12. 1992, p. 1. Regulation as amended by Regulation (EEC) No 3318/94 (OJ L 350, 31. 12. 1994, p. 15). EN Official Journal of the European Communities22. 12. 98 L 346/7 ANNEX (euro/tonne) Group of products Commercial specifications Guide price 1. Sea-bream (Dentex dentex and Pagellus spp.) Frozen, in lots or in original packages containing the same products 1 572 2. Squid of the species Loligo patagonica Frozen, not cleaned, in original packages containing the same products 1 089 3. Squid (Ommastrephes sagittatus) Frozen, not cleaned, in original packages containing the same products 961 4. Illex argentinus Frozen, not cleaned, in original packages containing the same products 888 5. Cuttlefish of the species Sepia officinalis, Rossia macrosoma and Sepiola rondeletti Frozen, in original packages containing the same products 1 987 6. Octopus (Octopus spp.) Frozen, in original packages containing the same products 2 027 7. Lesser or Greenland halibut (Reinhardtius hippo- glossoides) Frozen, in original packages containing the same products 1 957 8. Whole hake of the genus Merluccius spp. Frozen, in original packages containing the same products 1 290 9. Fillets of hake of the genus Merluccius spp. Frozen, in original packages containing the same products 1 561 10.  Prawns of the species Parapenaeus longirostris Frozen, in original packages containing the same products 4 038  Other species of the family Penaeidae Frozen, in original packages containing the same products 7 985